Filed 2/24/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 34







Marvin Schlafman, 		Plaintiff and Appellant



v.



Dale L. Schell, 		Defendant and Appellee







No. 990312







Appeal from the District Court of Kidder County, South Central Judicial District, the Honorable Donald L. Jorgensen, Judge.



AFFIRMED.



Per Curiam.



Maury C. Thompson, Christensen & Thompson, 1720 Burnt Boat Drive, P.O. Box 1771, Bismarck, ND 58502, for plaintiff and appellant.



Benjamin C. Pulkrabek, 402 1st Street NW, P.O. Box 155, Mandan, ND 58554, for defendant and appellee.

Schlafman v. Schell

No. 990312



Per Curiam.

[¶1]	Marvin Schlafman appealed from a District Court Judgment, finding Schlafman owing a balance of $23,455.10 on the purchase price of a piece of property.  Schlafman alleges the district court’s finding of $1,740 as the yearly rental value of the property as an offset to the amount owing on the purchase price was clearly erroneous.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Michael O. McGuire, D.J.



[¶3]	Michael O. McGuire, D.J., sitting in place of Kapsner, J., disqualified.